Case 5:19-cv-01546-JGB-SHK Document 248 Filed 10/30/20 Page 1 of 6 Page ID #:4767




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.      EDCV 19‐1546 JGB (SHKx)                               Date October 30, 2020
   Title Faour Abdallah Fraihat, et al. v. U.S. Immigration and Customs Enforcement, et al.


   Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                 MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                          None Present

   Proceedings:     Order (1) DENYING Defendants’ Motion to Stay Discovery Pending Appeal
                    (Dkt. No. 233); and (2) VACATING the November 2, 2020 Hearing (IN
                    CHAMBERS)

          Before the Court is a motion to stay discovery pending Ninth Circuit ruling on appeal
  filed by Defendants. (“Motion,” Dkt. No. 233.) The Court finds the Motion appropriate for
  resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7‐15. After considering the papers filed
  in support of and in opposition to the Motion, the Court DENIES the Motion. The Court vacates
  the hearing set for November 2, 2020.

                                              I. BACKGROUND

          On August 19, 2019, Plaintiffs filed a putative class action complaint for declaratory and
  injunctive relief against Defendants. (“Complaint,” Dkt. No. 1 ¶¶ 21‐126.) On April 20, 2020,
  the Court granted Plaintiffs’ emergency motion for provisional class certification and motion for
  preliminary injunction. (“PI Order,” Dkt. No. 132 (providing further background on Plaintiffs,
  Defendants, and the history of this action); “Class Certification Order,” Dkt. No. 133.) The Court
  certified two subclasses (collectively, “Subclasses”) under Fed. R. Civ. P. 23(b)(2), (Class
  Certification Order), and issued a preliminary injunction (“Preliminary Injunction”), (PI Order at
  38‐39). On May 15, 2020, the Court granted Plaintiffs’ ex parte application for issuance of
  notice to Subclass members of the preliminary injunction order and to obtain information and
  documents from Defendants necessary to monitor compliance with that order. (“Notice and
  Discovery Order,” Dkt. No. 150.) Defendants appealed the PI Order and the Class Certification


   Page 1 of 6                           CIVIL MINUTES—GENERAL               Initials of Deputy Clerk NP
Case 5:19-cv-01546-JGB-SHK Document 248 Filed 10/30/20 Page 2 of 6 Page ID #:4768




  Order on June 19, 2020, and the appeal is pending before the Ninth Circuit. (Dkt. Nos. 161,
  164.)

          Defendants filed the Motion on September 17, 2020. Plaintiffs opposed the Motion on
  September 28, 2020. (“Opposition,” Dkt. No. 235.) In support of their Opposition, Plaintiffs
  include the Declaration of William F. Alderman. (“Alderman Declaration,” Dkt. No. 235‐1
  (attaching Exhibits A through C).) On October 5, 2020, Defendants filed a Reply. (“Reply,” Dkt.
  No. 238.)

                                       II.          LEGAL STANDARD

         A district court has discretionary power to stay proceedings in its own court. Landis v.
  North American Co., 299 U.S. 248, 254 (1936). District courts also have “wide discretion in
  controlling discovery.” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). When
  addressing a motion to stay pending appeal, a court must consider four factors:

          “(1) whether the stay applicant has made a strong showing that he is likely to succeed
          on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
          whether issuance of the stay will substantially injure the other parties interested in the
          proceeding; and (4) where the public interest lies.”

  Nken v. Holder, 556 U.S. 418, 434 (2009) (internal quotation marks and citation omitted); Nikon
  Corp. v. GlobalFoundries U.S., Inc., 2017 WL 4865549, at *1 (N.D. Cal. Oct. 26, 2017) (applying
  Nken factors to determine if a stay of discovery pending appeal was appropriate). The first two
  factors are the most critical. Nken, 556 U.S. at 434. Indeed, “stays must be denied to all
  petitioners who did not meet the applicable irreparable harm threshold, regardless of their
  showing on the other stay factors.” Leiva‐Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011).

          “A stay is not a matter of right, even if irreparable injury might otherwise result.” Nken,
  556 U.S. at 433 (internal quotation marks omitted). “It is instead an exercise of judicial
  discretion, and the propriety of its issue is dependent upon the circumstances of the particular
  case.” Id. (internal quotation marks and brackets omitted). The party seeking a stay “bears the
  burden of showing that the circumstances justify an exercise of that discretion.” Id. at 433‐34.

                                             III.     DISCUSSION

          Defendants move to stay all discovery pending resolution of their appeal of this Court’s
  provisional class certification and preliminary injunction orders. (See PI Order; Class
  Certification Order.) For the reasons explained below, the Court finds that Defendants have not
  met their burden of showing that a stay of discovery is justified.

      1. Likelihood of Success on the Merits



   Page 2 of 6                          CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk NP
Case 5:19-cv-01546-JGB-SHK Document 248 Filed 10/30/20 Page 3 of 6 Page ID #:4769




          The Court first considers whether Defendants have made a “strong showing” that they
  are “likely to succeed on the merits” of their appeal. Nken v. Holder, 556 U.S. 418, 434 (2009).
  That showing “requires more than a mere possibility that relief will be granted.” Id. It is not
  enough that “the chance of success on the merits be better than negligible.” Id.

          Defendants argue that they have raised “substantive legal questions” and have a “fair
  prospect of success” on appeal because the two nationwide subclasses the Court certified “fail[]
  to meet Rule 23’s commonality, typicality, and adequacy requirements,” and they challenge the
  Court’s analysis of the adequacy of healthcare, conditions of confinement, and Rehabilitation
  Act claims. (Mot. at 6.)

          While Defendants identify issues they intend to raise on appeal, they mainly repeat
  arguments that this Court has already considered and rejected. (See generally PI Order; Class
  Cert. Order.) Defendants do not point to any recent decisions or developments that would
  bolster their arguments.1 The Court finds that this weighs against Defendants’ likelihood of
  success. See, e.g., Ahlman v. Barnes, 2020 WL 4039073, at *1 (C.D. Cal. June 2, 2020) (finding
  that defendants had not demonstrated a likelihood to succeed on the merits where they raised
  some arguments that the court had already considered and rejected, and pointed to a poorly
  analogous recent decision); Cesca Therapeutics Inc. v. SynGen Inc., 2017 WL 1174062, at *3
  (E.D. Cal. Mar. 30, 2017) (“[T]he lack of new substantive arguments weighs against likelihood of
  success on the merits.”).

          However, Defendants assert that to meet this first prong, they need only show “a
  reasonable probability or fair prospect of success.” (Mot. at 4 (citing FTC v. Qualcomm Inc., 935
  F.3d 752, 755 (9th Cir. 2019).) Defendants fail to note that because this lower standard is “the
  minimum quantum of likely success necessary to justify a stay, … to justify a stay on a showing
  merely of a ‘fair prospect’ of success on appeal, a movant must show that the balance of
  hardship tips sharply in its favor.” Dunson v. Cordis Corp., 2016 WL 10679457, at *2 (N.D. Cal.
  Nov. 8, 2016); Jimenez v. Menzies Aviation Inc, 2015 WL 5591722, at *2 (N.D. Cal. Sept. 23,
  2015) (“[A] party satisfying this lower threshold under the first Nken factor must then


          1
           Plaintiffs, on the other hand, point to two recent Ninth Circuit decisions that they claim
  may undermine Defendants’ likelihood of success: Gonzalez v. ICE, 2020 WL 5494324 (9th Cir.
  Sept. 11, 2020) and Hernandez Roman v. Wolf, 2020 WL 5683233 (9th Cir. Sept. 23, 2020). In
  Gonzalez, the Ninth Circuit upheld class certification of a class of immigration detainees,
  rejecting ICE’s challenge to the commonality, typicality, and adequacy of that class. 2020 WL
  5494324, at *12‐13. In Hernandez, the Ninth Circuit also upheld a provisionally certified class of
  all people detained at the Adelanto Detention Center and a preliminary injunction in response
  to conditions that violated their due process right to reasonable safety. 2020 WL 5683233, at
  *1, 4‐7. While the Court acknowledges distinctions between those cases and the present case,
  the Court agrees with Plaintiffs that these appear to diminish, rather than bolster, Defendants’
  prospects of success on the merits.


   Page 3 of 6                         CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk NP
Case 5:19-cv-01546-JGB-SHK Document 248 Filed 10/30/20 Page 4 of 6 Page ID #:4770




  demonstrate that the balance of hardships under the second and third factors tilt sharply in its
  favor.”). Thus, even assuming that Defendants’ broadly described challenges have a reasonable
  probability or fair prospect of success, Defendants’ Motion still fails because, as established
  below, the balance of hardships does not tilt (and much less sharply tilt) in their favor. Id.

           Moreover, as Plaintiffs note, the Ninth Circuit has “repeatedly admonished district
  courts not to delay trial preparation to await an interim ruling on a preliminary injunction.”
  California v. Azar, 911 F.3d 558, 583 (9th Cir. 2018) (citing Melendres v. Arpaio, 695 F.3d 990,
  1002–03 (9th Cir. 2012) and Global Horizons, Inc. v. U.S. Dep’t of Labor, 510 F.3d 1054, 1058
  (9th Cir. 2007)). While Defendants are correct that there is no such blanket rule in the Ninth
  Circuit, (Reply at 3), the Court finds that this caution is applicable here.

          Defendants argue that, while the Ninth Circuit has noted that its “disposition of appeals
  from most preliminary injunctions may provide little guidance as to the appropriate disposition
  on the merits,” here, the outcome of the appeal will provide guidance to this Court. (Reply at 4
  (quoting Melendres, 695 F.3d at 999).) That is because, according to Defendants, the “review
  of the provisional class certification presents the same legal issues and similarly complex factual
  record that will appear before this Court when Plaintiffs seek class certification in the case‐in‐
  chief,” and the review of the PI Order “presents similar legal issues as the case‐in‐chief.” (Reply
  at 5.) The Court is not persuaded.

           Defendants’ appeal only concerns the emergency relief the Court ordered relating to
  the COVID‐19 crisis: the certification of provisional subclasses of people at risk from the virus,
  and a PI Order concerning Defendants’ response to the virus. (Opp’n at 5‐6.) These are distinct
  from the class and relief at issue in Plaintiffs’ case‐in‐chief. Id. While Defendants point to some
  legal issues that may overlap, they have not sufficiently established that these would dispose of
  Plaintiffs’ ability to seek discovery concerning the potential classes and relief asserted in their
  pre‐COVID‐19 Complaint. And because some of the disputed issues are intertwined with
  factual determinations, “while the Ninth Circuit’s disposition of the pending appeal[] may
  provide guidance, the disposition may have limited effect” on the broader case. Newmark
  Realty Capital, Inc. v. BGC Partners, Inc., 2018 WL 10701601, at *3 (N.D. Cal. July 16, 2018).

      2. Irreparable Injury

          The Court next considers whether Defendants have shown that they “will be irreparably
  injured absent a stay.” Nken, 556 U.S. at 434. Defendants must make a “threshold showing
  that irreparable harm is probable absent a stay.” Leiva‐Perez v. Holder, 640 F.3d 962, 971 (9th
  Cir. 2011). Otherwise, “a stay may not issue, regardless of the [moving party’s] proof regarding
  the other stay factors.” Id. (citing to Nken, 556 U.S. at 434–35).

           Defendants argue that they will be irreparably harmed if the Court allows discovery to
  continue during the pendency of the appeal because they will have to engage in “significant
  expenditure of time, money, and manpower” responding to discovery that will not advance the
  litigation. (Mot. at 8‐10.) But many courts have concluded that the burden of meeting

   Page 4 of 6                          CIVIL MINUTES—GENERAL                Initials of Deputy Clerk NP
Case 5:19-cv-01546-JGB-SHK Document 248 Filed 10/30/20 Page 5 of 6 Page ID #:4771




  discovery obligations does not constitute irreparable injury. See Castaneda v. United States,
  2008 WL 9449576, at *4 (C.D. Cal. May 20, 2008) (“The Court acknowledges that discovery can
  be burdensome. However, such a burden, while regrettable, does not constitute an irreparable
  injury.”); Consumer Fin. Prot. Bureau v. D & D Mktg., Inc., 2017 WL 5974248, at *6 (C.D. Cal.
  Mar. 21, 2017) (noting that “[m]ere litigation expense, even substantial and unrecoupable cost,
  does not constitute irreparable injury”) (quoting Renegotiation Bd. v. Bannercraft Clothing Co.,
  415 U.S. 1, 24 (1974)); Sampson v. Murray, 415 U.S. 61, 90 (1974) (“Mere injuries, however
  substantial, in terms of money, time and energy necessarily expended in the absence of a stay,
  are not enough.”).2

          While some courts have found that money and time spent on litigation may constitute
  an irreparable harm, the Court finds that Defendants have not made such a showing here.
  Defendants do not identify any authorities supporting such a finding solely based on the
  expenditure of time, manpower, and resources where, unlike most of Defendants’ authorities,
  the order on appeal is not dispositive. And as explained above, the Court is not persuaded that
  the issues on appeal would significantly impact the scope of discovery. Rather, even if
  Defendants prevail on appeal, Plaintiffs would continue to seek discovery relevant to the
  broader case, and Defendants would likely still have to incur these costs. (Opp’n 6‐7.)

          In addition, as Plaintiffs argue, Defendants must have already served discovery
  responses and begun their rolling production to comply with Magistrate Judge Kewalramani’s
  September 9, 2020 order. (Opp’n at 7.) While Defendants counter that Plaintiffs have served
  discovery requests as if a nationwide class has been certified on their claims, (Reply at 9), the
  Court is not persuaded that concerns about the scope of some discovery requests warrant a
  stay of discovery altogether. Rather, to the extent that Defendants disagree with the scope of a
  particular request, they can make particularized challenges.

         Thus, the Court finds that Defendants have not shown that they will be irreparably
  injured. Because Defendants failed to make this threshold showing, “a stay may not issue.”
  Leiva‐Perez, 640 F.3d at 971. Still, the Court briefly considers the remaining Nken factors, and
  concludes that neither weighs in favor of granting a stay.

      3. Injury to Other Parties

         Defendants argue that Plaintiffs will not suffer any harm from a stay, as the Court’s
  preliminary injunction remains in place. (Mot. at 10‐11.) Plaintiffs respond that a stay of
  discovery would severely prejudice their ability to complete discovery by March 2020, the


          2
           In fact, courts have repeatedly rejected the proposition that “being required to defend
  a suit” without more constitutes hardship or inequity. Lockyer v. Mirant Corp., 398 F.3d 1098,
  1112 (9th Cir. 2005); see also California Trout, Inc. v. United States Bureau of Reclamation, 115
  F. Supp. 3d 1102 (C.D. Cal. 2015) (“Diverting staff attention from other activities does not
  sufficiently satisfy the requirement of hardship or inequity.”).

   Page 5 of 6                         CIVIL MINUTES—GENERAL                Initials of Deputy Clerk NP
Case 5:19-cv-01546-JGB-SHK Document 248 Filed 10/30/20 Page 6 of 6 Page ID #:4772




  discovery cut‐off set by the Court. (Opp’n at 9‐10.) Generally, a “mere assertion of delay does
  not constitute substantial harm.” United States v Phillip Morris Inc, 314 F3d 612, 622 (9th Cir
  2003); Perry v. Schwarzenegger, 2009 WL 10690311, at *4 (N.D. Cal. Oct. 23, 2009). But
  because Defendants have not articulated any meaningful harm, the balance of equities
  nevertheless tips in Plaintiffs’ favor in light of the potential for delay.

      4. Public Interest

            Where, as here, the moving party is the government, the irreparable injury and public
  interest factors may “closely align[].” See Lair v. Bullock, 697 F.3d 1200, 1215 (9th Cir. 2012).
  As established above, however, Defendants have not established any irreparable injury.
  Defendants argue that allowing Plaintiffs to pursue discovery while the appeal is pending will
  impose a burden on Defendants and the Court, as Defendants will oppose the discovery sought
  and seek Court intervention. (Mot. at 11.) Plaintiffs respond that the threat to oppose
  discovery is no reason to stay all discovery, and argue that “because the resolution of the
  appeal will not narrow any issues in discovery, a stay would not preserve any judicial
  resources.” (Opp’n at 7.) While the Court recognizes the public interest in judicial efficiency, it
  also recognizes that the public interest is also served by the “expedient resolution” of the case.
  See Newmark Realty Capital, Inc., 2018 WL 10701601, at *6; Nat’l Rural Telecommunications
  Co‐op. v. DIRECTV, Inc., 319 F. Supp. 2d 1094, 1108 (C.D. Cal. 2003). That is particularly the case
  where, as here, reports of healthcare failures at detention centers amplify the urgency of
  advancing, rather than delaying the case. (Opp’n at 10.) The Court finds that this factor slightly
  tilts in favor of denying a stay.

        The Court concludes that none of the four Nken factors support a stay of discovery
  pending the Ninth Circuit’s resolution of Defendants’ appeal. Accordingly, the Court DENIES
  Defendants’ Motion.

                                         IV.   CONCLUSION

       For the reasons above, the Court DENIES Defendants’ Motion to Stay Discovery. The
  November 2, 2020 hearing is VACATED.


  IT IS SO ORDERED.




   Page 6 of 6                         CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk NP
